Citation Nr: 1140319	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-36 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981 and from September 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.


FINDING OF FACT

The medical evidence of record shows that the Veteran had diagnosed hypertension to a compensable degree within one year of active duty service separation.


CONCLUSION OF LAW

Hypertension is presumed to have been incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for hypertension, as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  Service connection for certain chronic diseases, including hypertension, will be presumed if they are manifest to a compensable degree within one year after separation from active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

A review of the Veteran's available service treatment records does not show elevated blood pressure readings or diagnoses of hypertension.  However, on December 5, 2006, approximately 10 days following his separation from active duty service on November 25, 2006, the Veteran underwent a Medical Examination for Commercial Driver Fitness Determination.  That December 2006 Medical Examination Report indicated that his blood pressure level was 153/93 millimeters of mercury (mmHg).  The Medical Examination Report form stated that the driver was qualified only if the blood pressure reading was less than 140/90 mmHg.  Nonetheless, the examiner found that the Veteran met the standards, but required periodic evaluation due to his elevated blood pressure levels.

Private treatment records reveal that two days later, on December 7, 2006, the Veteran's blood pressure reading was 160/104 mmHg, although it lowered to 140/90 mmHg after he rested.  His blood pressure reading was 154/100 mmHg in January 2007, 132/80 mmHg in February 2007, 124/82 mmHg in May 2007, and 150/98 mmHg in November 2007.  An April 2007 note indicated that the Veteran was prescribed Dyazide to control his hypertension.  At his April 2011 Travel Board hearing, the Veteran testified that he was initially prescribed Dyazide in January 2007.  

The Veteran was afforded a VA examination in June 2007, at which time a diagnosis of essential hypertension was rendered.  The examination report indicated that the Veteran's diagnosis of and treatment for hypertension began in 2007 without problems and with no residuals.  The report further indicated that the Veteran required continuous medication to control his hypertension.  Blood pressure readings taken at this time were 138/62 mmHg, 128/56 mmHg, and 122/51 mmHg.  

Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

The medical evidence of record shows that the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control of his hypertension.  The evidence of record includes approximately 9 blood pressure readings within one year of the Veteran's discharge from active duty in November 2006.  While only 2 of these readings show diastolic pressure of 100 or more, an additional 2 readings show diastolic pressure between 90 and 99.  In addition, the evidence of record shows that the Veteran's diastolic blood pressure was primarily in the 100 range prior to being prescribed Dyazide to control his hypertension in January 2007.  Accordingly, the medical evidence of record shows that, while the Veteran's diastolic pressure is not predominantly 100 or more continuously, the Veteran had a history of diastolic pressure predominantly 100 or more prior to the prescription of Dyazide.  The medical evidence of record also clearly states that the Veteran requires continuous medication for control of his hypertension, as indicated in the June 2007 VA examination report.  Accordingly, it is clear that the Veteran's hypertension was manifest to a compensable degree within one year after his separation from active duty service.  As such, an award of service connection is warranted because his hypertension is presumed to have been incurred in active duty service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).


ORDER

Service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


